BIRD, C. J.
I concur in the majority opinion. However, I write separately to emphasize that the principles herein enunciated do not apply to off-duty police officers who work part time as security guards for private businesses. The majority’s holding is limited to a determination that the policies which underlie the Miranda decision do not extend to private security guards.
Unlike the private security guard, a police officer is under a continuing duty to protect the public. (See Pen. Code, §§ 830.1 and 836; *141People v. Derby (1960) 177 Cal.App.2d 626 [2 Cal.Rptr. 401].) The fact that police pfficers may work part time for private businesses should not relieve them of their obligation to give Miranda warnings before conducting a custodial interrogation.
The logic of this distinction is borne out when two sets of facts are compared.1 An off-duty police officer enters a store as a customer and sees someone in the act of shoplifting. The officer places the suspect under arrest. The Constitution requires that Miranda warnings be given before questioning the suspect about the incident. (See State v. Willadson (1978) — Minn. — [268 N.W.2d 546, 546-547].) Similarly, an off-duty police officer, who is working as a security guard, observes someone shoplifting an item from the store and arrests him. In both instances the police officer seeks to question a suspect about criminal activity. If the second officer is not required to give Miranda warnings simply because he is working as a security guard, then the decision as to when basic constitutional principles apply will turn on who is paying the officer’s salary at the time he questions the arrestee. Surely, the constitutional rights of our citizens should not hinge on such a silly, irrational distinction.

This court has held that an off-duty police officer acting as a privately employed security guard was not engaged in the performance of his official duties for purposes of Penal Code section 243 or for purposes of a suit for false arrest and imprisonment. (People v. Corey (1978) 21 Cal.3d 738 [147 Cal.Rptr. 639, 581 P.2d 644] and Cervantez v. J.C. Penney Co. (1979) 24 Cal.3d 579 [156 Cal.Rptr. 198, 595 P.2d 975].) However, neither decision dealt with the obligation of a police officer to conform his actions to the requirements of the Constitutions of this state and nation. That question has never been addressed by this court.